In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00052-CR
______________________________


CADELL JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 29,269-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            In a single jury trial, Cadell Jackson was convicted of two offenses of delivery of a controlled
substance, charged in two separate indictments.  This appeal concerns only cause number 29,269-B. 
Jackson's sole point of error in this appeal, as well as in the appeal of cause number 29,267-B, asserts
that the trial court erred in ordering his sentences from the two cases to be "stacked," that is, served
consecutively rather than concurrently.  Since the briefs and arguments raised therein are identical
in each appeal, for the reasons stated in Jackson v. State, No. 06-04-00051-CR, we reform the
judgment in cause number 29,269-B from the 124th Judicial District Court in Gregg County to delete
the cumulation order and, as reformed, affirm the trial court's judgment.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 12, 2005
Date Decided:             February 9, 2005

Do Not Publish






#160;            Jack Carter
                                                                        Justice

Date Submitted:          March 29, 2004
Date Decided:             March 30, 2004